Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/01/2022 has been entered.

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. Applicant has amended the claims to include the limitation “attempting, upon receiving the signal, detection of the random access preamble from the received signal and, upon detection failure, forwarding the received signal as the training input to the first terminal device” and has indicated that support for said amendment can be found in paragraph 0075 of the originally filed specification.  However, nowhere in the specification is there found that said forwarding of the received signal is to the first terminal device (emphasis added).  At best, the specification ambiguously states that said signal is merely forwarded as training input.  Thus, the limitation constitutes new matter and is not being considered by the Examiner.  Since the remaining portion of the claims are the same as previously examined, the previous rejection is maintained (in conjunction with Examiner’s remarks in the Office Actions mailed on 05/04/2021, 07/30/2021, and 11/15/2021; and the Patent Board Decision mailed on 01/04/2022; herein incorporated by reference).  Should Applicant contend that adequate support is found, the Examiner invites Applicant to specifically point out where in the specification it is disclosed that the received signal is forwarded to the first terminal device.  See 35 USC § 112 rejection below.

Allowable Subject Matter
Upon overcoming the 35 USC § 112 rejection (as noted below), claim(s) 4-9, 16, 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 15 recite to the first terminal device (emphasis added).  At best, the specification ambiguously states that said signal is merely forwarded as training input.  Examiner invites Applicant to specifically point out where in the specification it is disclosed that the received signal is forwarded to the first terminal device.  The Examiner also notes, that should adequate support be provided, additional rejections under 35 USC § 112 may be appropriate – namely, the specification and the claims (as currently presented) do not provide any detail regarding how a first terminal performs training for preamble detection when the access node is responsible for preamble detection.
Claims 2-9 and 16-17 are similarly rejection due to their dependence upon rejected claims 1 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20180324716 A1 to Jeon; Hyoungsuk et al. in in view of US 20140376374 A1 to Moser; Brett et al.

Re: Claim(s) 1, 15
Jeon discloses an apparatus for an access node of a wireless network, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and computer program code are configured, with the at least one processor (0157 and Fig. 4 – 401 comprises 403 and 404/405), 
to cause the apparatus to perform: transmitting a message to a first terminal device connected to the access node, the message instructing the terminal device to carry out a random access procedure towards the access node (0167 and Fig. 9 – 601); 
receiving a signal from the first terminal device during the random access procedure, the signal comprising a random access preamble (0167 and Fig. 9 – 602); 
Jeon does/do not appear to explicitly disclose using the received signal as a training input in a random access preamble detection process; and using the random access preamble detection process trained with the training input in detection of a random access preamble from a second terminal device not connected to the access node.
However, attention is directed to Moser which discloses said limitations (0019 - the small cell 115 may provide a configurable set of algorithmic optimizer components to tune various aspects of network performance. In particular, the small cell 115 may perform functions such as a tracking area optimizer, a random access channel (RACH) optimizer, a mobility optimizer, a load balancer, and an inter-cell interference coordinator 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jeon invention by employing the teaching as taught by Moser to provide the ability to determine an adjustment to a 

Re: Claim(s) 2
Jeon discloses those limitations as set forth in the rejection of claim(s) 1 above.
Jeon further discloses wherein the message comprises at least one information element indicating the random access preamble to be transmitted by the terminal device in the random access procedure (0250 - a base station may transmit a PDCCH order (a DCI) comprising one or more parameters indicating a number(s) of random access preamble transmissions. The PDCCH order may comprise one or more random access preamble indices, one or more mask indices, one or more PRACH resources, and/or the like. In an example, S may be the number of SS blocks)

Re: Claim(s) 3
Jeon discloses those limitations as set forth in the rejection of claim(s) 1 above.
Jeon further discloses wherein the message further comprises at least one information element indicating an uplink resource in which the terminal device shall perform the random access procedure (0250 - a base station may transmit a PDCCH order (a DCI) comprising one or more parameters indicating a number(s) of random access preamble transmissions. The PDCCH order may comprise one or more random one or more PRACH resources, and/or the like. In an example, S may be the number of SS blocks)

Re: Claim(s) 10
Jeon discloses those limitations as set forth in the rejection of claim(s) 1 above.
Jeon does/do not appear to explicitly disclose repeat[ing] said transmitting a message and said receiving a signal for a plurality of terminal devices to acquire sufficient statistics for the training.
However, further attention is directed to Moser which discloses said limitation (0084 - The RACH optimizer module 332 can also use information about RA attempts from UEs (Examiner points out the plurality of UEs). The RRM module 343 may, for example, query a UE after an admission request to report on the number of RA preamble transmissions that were transmitted before successful completion of the RA operation. The UE may also report whether any of the retransmissions were due to collisions. The RRM supplies the information about RA attempts from the UE to the RACH optimizer module 332).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jeon invention by employing the teaching as taught by Moser to provide the ability to utilize multiple preamble transmissions from a plurality of UEs as an input for optimization of the preamble transmit power.  When viewed in combination with Jeon, since a PDCCH order is the trigger for the preamble transmission, the logical conclusion stemming from the combination of Jeon and Moser would be that multiple PDDCH orders would be transmitted in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415